DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The examiner suggests inserting the following paragraph at the beginning of the specification.  
Appropriate correction is required.

Election/Restrictions
The restriction requirement as set forth in the Office Action mailed on September 15, 2022 is hereby withdrawn.

Claim Objections
Claim 10 is objected to because of the following informalities:  The examiner suggests amending "aluminium" (see line 3) to "aluminum".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10-12, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation wherein the at least one reacting material in each chemical reaction zone is at least one material undergoing adsorption at adsorption temperature Tadsorp and desorption at desorption temperature Tdesorb of at least one compound, and the claim also recites preferably at least one gas, in particular preferably 30C02, wherein Tadsorp and Tdesorb differ from each other which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation wherein the reacting material is provided in at least two encapsulations, and the claim also recites preferably three, four or more which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation wherein the encapsulation is made of a material with a good thermal conductivity, and the claim also recites in particular aluminum oxide or silicium carbide or high temperature alloys which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation wherein at least two reacting materials with different reduction / oxidation temperatures or different adsorption / desorption temperatures or different carbonation / decarbonation temperatures are used, wherein the different reacting 30materials are arranged in series along the flow direction of the HTF, and the claim also recites preferably at least three which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 depends on claim 11 and is rejected under the same reasoning.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation wherein the metal oxide as reacting 5material is used for converting water and carbon dioxide to hydrocarbons, and the claim also recites in particular CH4 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1-2, 4-9, 13, 15-20 and 22-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference is Cuypers et al. (WO 2016/036242 A1).
a thermochemical reactor system for a temperature swing cyclic process with integrated heat recovery comprising
5- at least two modules (TCM module M1 and TCM Module M2), wherein each module comprises at least one chemical reaction zone (CRZ) and at least one thermal energy storage unit (TES),
- wherein the at least two modules are operationally connected for at least one 10heat transfer fluid (HTF) for transporting heat between the two modules,
- wherein each chemical reaction zone (CRZ) comprises at least one reacting material that undergoes in a reversible manner an endothermic reaction at temperature Tendo and an exothermic reaction at temperature Texo, wherein Tendo and 15Texo differ from each other (see Figure 1B, page 1, line 5*29;  and page 7, lines 4-15).
Cuypers et al. fails to disclose or suggest a reactor system
- wherein the at least one reacting material is provided in at least one encapsulation within each of the chemical reaction zones (CRZ) such that a contact of the reacting material and the at least one heat transfer fluid is avoided.
Claims 2, 4-9, 13 and 15-17 depend on claim 1.
Claim 18 is drawn to a method for operating the reactor system according to claim 1.
Claims 19-20 and 22-33 depend on claim 18.
Claims 3, 10-12, 14 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774